TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00267-CR


Gerald Proper, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 97643, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on May 14, 2002.  The court reporter
advised the Court that the record would be ready for filing by September 2, 2002.  The record has
not been received.
The court reporter for the 167th District Court, Ms. Rachel Kocher, is ordered to
tender the reporter's record for filing no later than October 18, 2002.  No further extension of time
will be granted.
It is ordered October 1, 2002.

Before Justices Kidd, B. A. Smith and Yeakel
Do Not Publish